Citation Nr: 1812152	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  09-18 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for residuals of facial trauma (claimed as a broken nose), to include headaches, narcolepsy, sleep apnea, and allergic rhinitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Ong, Associate Counsel






INTRODUCTION

The Veteran had honorable active service from June 1980 to July 1984, and had other than honorable service from March 1985 to July 1987. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

In July 2012 and April 2017, the Board remanded this matter for further evidentiary development.  The VA examination having been provided and service personnel and treatment records procured, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

Residuals of facial trauma were not manifest during service or within one year of separation, and are not shown to be causally or etiologically related to an in-service event, injury or disease.


CONCLUSION OF LAW

Residuals of facial trauma, to include headaches, narcolepsy, sleep apnea, and allergic rhinitis, were not incurred in or aggravated by service.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017). The RO provided timely notice in its letter dated December 2007 that met the requirements. The notice included all criteria for service connection on a direct basis and an explanation of the Veteran's and VA's respective responsibilities to obtain relevant evidence. Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006). 

The file contains the Veteran's service personnel and treatment records, identified or submitted records of private and VA medical care, and the reports of the VA examination in April 2016.  In correspondence dated November 2017, the RO determined that the service treatment records from March 26, 1985 to July 24, 1987 could not be located and therefore were unavailable for review.  The RO indicated that all efforts to obtain the needed information have been exhausted, and that based on these facts, further attempts to obtain the records would be futile.  The Veteran has not identified any additional available, outstanding records.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with a VA examination in April 2016.  The reports were adequate because the examiner considered and addressed the Veteran's contentions, conducted a thorough examination, reviewed the claims file, and provided sufficient supporting rationales for the opinions where necessary.

Based on the foregoing, the Board finds the examination reports to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's service connection claim decided herein.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

The Veteran has not identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  For the aforementioned reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a). Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).  Generally, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 CFR 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (2013). 

The theory of continuity of symptoms under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a), and is therefore inapplicable in this case.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for residuals of facial trauma (claimed as a broken nose), to include headaches, narcolepsy, sleep apnea, and allergic rhinitis.  After review of the entire record, the Board finds the preponderance of the evidence is against a finding of a medical nexus between active service and the Veteran's asserted residuals of facial trauma. 

In correspondence dated March 2008, the Veteran stated that in October 1980, he was struck in the face along the bridge of his nose with the butt of a M-16a1 while performing a routine pre-nuclear tactical proficiency inspection.  The Veteran indicated that he was taken to the hospital where he underwent x-rays and received stitches.  He further stated that three months later, he started to fall asleep without warning, experienced headaches behind the eyes, and lost the sense of smell.  The Veteran asserted that the aforementioned symptoms did not occur before October 1980. 

In a February 1980 entrance examination, a deviated septum was referenced five years prior.  Service treatment records dated November and December 1980 reflect the Veteran presented to emergency care with a corneal abrasion and complained of blurred vision in his left eye for 3 days after he was struck with a rifle.  Records indicate the Veteran did not experience a loss of consciousness.  In subsequent physical and separation examinations dated May and October 1984, normal clinical findings of the head, nose, sinus, eye, and neurological functioning were reported. 

VA outpatient treatment records indicate that a March 1996 electroencephalogram (EEG) was normal with no evidence of focal abnormalities or seizure discharges.  In April 1996, the Veteran presented for a sleep disorder consultation.  An overnight sleep study in conjunction with the consultation was normal, showing no evidence of obstructive sleep apnea syndrome, upper airway resistance syndrome or nocturnal myoclonus.  The Veteran's sleep architecture was also normal.  The examining pulmonologist indicated there was no evidence of rapid eye movement (REM) onset sleep to suggest narcolepsy.  The Veteran was assessed with a forme fruste of narcolepsy or idiopathic hypersomnolence.  In July 2008, the Veteran underwent a magnetic resonance imaging (MRI) scan that was reportedly normal.  

Thereafter, VA outpatient treatment records reflect that neuropsychology testing performed in December 2009 did not support a cognitive impairment.  It was reported that given the Veteran's performance, it was improbable that the Veteran's subjective difficulties with attention and memory are reflective of any underlying neurological disorder or impairment.  

In May 2012, the Veteran stated that in his teens he recalls falling asleep in class. He was not evaluated until years later when his wife became concerned when he fell asleep at the wheel of a car very suddenly.  It was noted that the Veteran's medical history was remarkable for a remote coma from carbon monoxide poisoning when the Veteran was 2 years old.  VA outpatient treatment records dated May 2013 note the Veteran did not experience more typical narcolepsy symptoms of sleep attacks, hypnagogic or hypnopompic hallucinations, sleep paralysis, or cataplexy.  A subsequent EEG dated June 2013 was reported as normal with no focal or epileptiform findings.  A November 2014 diagnostic polysomnography yielded mild, positional obstructive sleep apnea and no significant periodic limb movements of sleep.  A multiple sleep latency test (MSLT) revealed a short mean sleep latency of 2.4 minutes and no sleep-onset REM periods.  

Pursuant to the July 2012 Board remand, the Veteran was afforded a VA examination in April 2016.  The Veteran reported to the VA examiner that he experiences headaches without identifiable triggers once to twice a week and typically last for 20 to 40 minutes.  The Veteran stated that he has had headaches for at least a couple of years.  Regarding narcolepsy, he reported that has had narcolepsy for many years.  The Veteran stated that when he was a teenager, he would fall asleep in class and would later fall asleep at work.  The Veteran further endorsed excessive daytime sleepiness (EDS).  The Veteran denied a clinical history of sleep apnea to the VA examiner or that he gasps for breath at night.  The VA examiner noted the December 2014 sleep study that showed mild positional obstructive sleep apnea.  The VA examiner indicated that the Veteran does not require a continuous positive airway pressure (CPAP) machine and has never used it in the past.  Regarding allergic rhinitis, the Veteran indicated he does not smell odors well, that his taste "is off," and that his nostrils are blocked.  He reported he has had these symptoms since his in-service facial injury.  The VA examiner noted, however, that the Veteran's entrance examination was significant for a deviated septum dated five years prior to enlistment.  

The VA examiner opined that the Veteran's headaches, narcolepsy, sleep apnea, and allergic rhinitis were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  

Regarding headaches, the VA examiner stated that the Veteran's reports of headaches have been present for approximately the past two years.  As the condition started only recently, the asserted headaches are less likely than not related to an episode of facial trauma that occurred over 35 years ago during the Veteran's service.  Concerning narcolepsy, the VA examiner indicated that narcolepsy is an autoimmune disorder associated with particular (MHC) alleles and that it is not related to military service.  The VA examiner further opined that the record reflects the Veteran had been suffering from excessive daytime sleepiness since his teens, prior to his military service.  Therefore, the VA examiner opined the Veteran's narcolepsy is less likely than not related to service-connected events.  Concerning sleep apnea, the VA examiner stated that there is no evidence for clinical obstructive sleep apnea and that the Veteran denied he has the condition.  The VA examiner indicated that obstructive sleep apnea is a result of the collapse of airway structures with the muscle relaxation associated with sleep, and thus is not related to military service or a nasal laceration.  Regarding allergic rhinitis, the VA examiner reported that there is no relationship between congestion secondary to allergic rhinitis and nasal trauma, and is therefore less likely than not that the condition is related to service-connected events. 

The Board finds the April 2016 VA examiner's opinions of significant probative value.  The examiner's opinions were based on a review of the relevant treatment records, and clear and detailed contentions of the Veteran.  The opinions adequately addressed and reconciled the Veteran's subjective complaints with his thorough physical examination and comprehensive review of the medical evidence of record.  Further, complete and thorough rationales were provided for the opinions rendered.  The conclusions are fully explained and consistent with the evidence of record, and are accorded significant probative weight.  Nieves-Rodriguez, 22 Vet. App. at 295. 

In correspondence dated March and December 2008, the Veteran stated that since his in-service facial injury, he has lost the sense of smell and taste, and has narcolepsy.  Jandreau, 492 F.3d at 1377.  However, the Board has considered the Veteran's credibility.  VA outpatient treatment records dated May 2012 and the report of the VA examiner reflect the Veteran has endorsed narcolepsy symptoms since his childhood before active service.  Treating VA clinicians have noted that the Veteran's history was remarkable for remote coma from carbon monoxide poisoning at the age of 2.  The April 2016 VA examiner further referenced the Veteran's deviated septum in relation to the Veteran's asserted loss of smell, and that there is no relationship between nasal trauma and allergic rhinitis or obstructive sleep apnea.  The VA examiner also reported that the Veteran acknowledged that his headaches did not manifest until approximately 35 years after separation from service.  Therefore, the Veteran's report of a relationship to service with his asserted residuals of facial trauma is not credible.

In sum, the competent and credible evidence of record does not demonstrate that the Veteran's asserted residuals of facial trauma arose in service or are otherwise related to service.  As there is no competent nexus opinion underlying the claim, service connection for the disability is not warranted.  38 C.F.R. §§ 3.303, 3.310.  Since the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.



ORDER

Entitlement to service connection for residuals of facial trauma (claimed as a broken nose), to include headaches, narcolepsy, sleep apnea, and allergic rhinitis, is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


